Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00655-CV


            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

                 ANDREA ALEXANDER, ET AL, Appellees

                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-44936


                          MEMORANDUM OPINION

      This is an appeal from an order signed November 3, 2021. On August 23,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.